Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 3, 5-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, U.S. pat. Appl. Pub. No. 2016/0036764, in view of Fonseca, U.S. pat. Appl. Pub. No. 2019/0050407 and Eom, U.S. pat. Appl. Pub. No. 2017/0156076.
	Per claim 1, Dong discloses a method for network device name management comprising: 
a) determining, at a server, a device name of a network device to be deployed at a customer site based on site survey result information of the customer site, e.g., sub-location identifier, according to a device naming rule that utilizes a format of “customer_address.device_type_number” wherein customer_address component represents address of customer site, device_type component represents a device type and number component represents a respective number of the network device (see par 0085-0086, 0152, 0161), wherein the server is implemented in a cloud, i.e., cloud server (par 0294); 
b) receiving, at the server, network device information of the network device, e.g., MAC address, after the network device is deployed at the customer site (see par 0205, 0217); and 
c) associating/matching, at the server, the device name of the network device with the network device information of the network device (see par 0203, 0217), and
d) storing physical location information (e.g., house address), (MAC) address, device topology (e.g., device location in the house) in an entry of a deployment database 902 (see par 0153).
Dong does not explicitly teach using a customer name as a component of the device name. However, the use of customer/user name as part of a device name to identify a network device is known in the art as disclosed by Fonseca (see Fonseca, par 0018).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dong with Fonseca teaching by including customer name component in the device name because it would have enabled identifying specific user/owner of the particular device (see Fonseca, par 0018). 
It would have been further obvious to one skilled in the art to recognize that Dong naming format would have encompassed any slight variation with regard to use of “.” to separate device name components.
	Dong also does not explicitly teach storing the generated device name in an entry of the server along with physical address, network address and device topology. However, storing a device name in the device registration database along with other device information including device network address, physical address and device topology is well known in the art as disclosed by Eom. Particularly, Eom teaches storing device information in the device management database including device network address, e.g., MAC address, general physical address and/or installation/deployment location, e.g., building/floor/room, specific device installation/deployment location, e.g., device position/coordinate in the room template, and device topology that indicates connectivity information, e.g., connection protocols (see Eom, par 0031-0034, 0153-0154), wherein all device information associated with a device name can be stored in the same table of the deployment database (see Eom, par 0133, 0155).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such storing generated device name along with other device information in an entry of Dong’s device registration database because it would have enabled ease of configuring and managing a device deployed in the system, i.e., without having to obtain device information from other entities (see Eom, par 0067, 0155).
	Per claim 3, Dong teaches generating the device name by using a naming rule that utilizes customer symbol of client site, e.g., customer address, device type and number of network devices (see par 0085-0086).
	Per claim 5, Fonseca teaches using an installer to install and/or configure network devices at the customer site (see par 0018). Dong also teaches sending device registration to the name server after the device is deployed at the customer site (see par 0126). 
	Per claim 6, Dong teaches that the network device comprises serial number and MAC address (see par 0003 and 0153).
	Per claim 7, Dong teaches associating the device name with domain name system of the network device (see par 0018, 0022).
	Per claim 8, Dong teaches that site survey result information comprises locations and number of wired devices/ports to be installed at the customer site on a per floor basis (see par 0084-0085).
	Claims 9 and 11-16 are similar in scope as that of claims 1, 3 and 5-8.
	Per claim 17 and 19-20, Dong teaches:
a) determining, at a server, a device name of a network device to be deployed at a customer site based on site survey result information of the customer site, e.g., sub-location identifier, according to a device naming rule that utilizes a format of “customer_address.device_type_number” wherein customer_address component represents address of customer site, device_type component represents a device type and number component represents a respective number of the network device (see par 0085-0086, 0152, 0161), wherein the server is implemented in a cloud, i.e., cloud server (par 0294); 
b) storing the device name in a deployment database 914 (see par 0163).
c) assigning a job for deploying the network device at a new location at the customer site to an administrator/installer (see par 0188), 
d) receiving, at the server, network device information and new location information from the administrator/installer (par 0189);
e) associating and updating, at the server, device name with the network device information and location (see par 0203-0204).
Dong does not explicitly teach using a customer name as a component of the device name. However, the use of customer/user name as part of a device name to identify a network device is known in the art as disclosed by Fonseca (see Fonseca, par 0018).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong with Fonseca teaching by including customer name component in the device name because it would have enabled identifying specific user/owner of the particular device (see Fonseca, par 0018). 
It would have been further obvious to one skilled in the art to recognize that Dong naming format would have encompassed any slight variation with regard to use of “.” to separate device name components.
	Dong also does not explicitly teach storing the generated device name in an entry of the server along with physical address, network address and device topology. However, storing a device name in the device registration database along with other device information including device network address, physical address and device topology is well known in the art as disclosed by Eom. Particularly, Eom teaches storing device information in the device management database including device network address, e.g., MAC address, general physical address and/or installation/deployment location, e.g., building/floor/room, specific device installation/deployment location, e.g., device position/coordinate in the room template, and device topology that indicates connectivity information, e.g., connection protocols (see Eom, par 0031-0034, 0153-0154), wherein all device information associated with a device name can be stored in the same table of the deployment database (see Eom, par 0133, 0155). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such storing generated device name along with other device information in an entry of Dong’s device registration database because it would have enabled ease of configuring and managing a device deployed in the system, i.e., without having to obtain device information from other entities (see Eom, par 0067, 0155).


Response to Amendment
3.	Applicant’s arguments filed July 1, 2022 with respect to claims 1, 3, 5-9, 11-17 and 19-20 have been considered but are deemed moot in view of new ground of rejection set forth above.

Conclusion
4.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
7/11/22